Case 1:19-cv-04087-MKB-RLM Document 60 Filed 11/26/19 Page 1 of 2 PageID #: 365

                                                                                                                                    Mayer Brown LLP
                                                                                                                                  1999 K Street, N.W.
                                                                                                                          Washington, DC 20006-1101
                                                                                                                             United States of America
 BY ECF
 November 26, 2019                                                                                                                Andrew J. Pincus
                                                                                                                                                Partner
 Honorable Margo K. Brodie                                                                                                          T: +1 202 263 3220
 United States Courthouse                                                                                                      apincus@mayerbrown.com
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: CHIP, et al. v. City of New York, et al., No. 19-cv-4087

 Dear Judge Brodie:
         We write on behalf of Plaintiffs in the above-referenced action (the “CHIP Action”)
 regarding a new suit recently assigned to Your Honor as “related” to the CHIP Action, captioned
 74 Pinehurst LLC v. State of New York, et al., 19-cv-6447 (“74 Pinehurst”). Despite superficial
 similarities, 74 Pinehurst involves parties, claims, theories, and categories of requested relief that
 are not at issue in the CHIP Action.

         For those reasons, if any party in 74 Pinehurst seeks to consolidate or coordinate the
 actions, Plaintiffs will oppose such efforts. We respectfully submit that 74 Pinehurst should
 proceed independently of the CHIP Action and in no way impact the parties’ briefing of
 Defendants’ and Intervenors’ motions to dismiss in the CHIP Action, which is well underway.

         Plaintiffs in the CHIP Action—two of New York’s largest real estate trade organizations
 comprised of thousands of owners and managers of apartment buildings throughout the City of
 New York and several of their individual members—commenced the lawsuit on July 15, 2019,
 facially challenging New York’s Rent Stabilization Laws (the “RSL”). Plaintiffs challenge the
 RSL in its entirety, not just legislative amendments to the RSL enacted in 2019 (the “2019
 Amendments”), as violative of the Due Process and Takings Clauses of the United States
 Constitution. See Compl., ECF 1, at ¶¶ 1, 3. Specifically, Plaintiffs allege that the entire RSL
 constitutes arbitrary and irrational government action and effects a physical and regulatory taking
 of private property. Id. The CHIP Action names the City of New York, the Rent Guidelines
 Board and its chair and members (in their official capacities), and Ruthanne Visnauskas (in her
 official capacity as commissioner of New York State Division of Housing and Community
 Renewal). Id. at ¶¶ 25-29. Plaintiffs exclusively seek declaratory and injunctive relief. Id. at pp.
 119-120.

          74 Pinehurst, on the other hand, was filed on November 14, 2019 on behalf of three
 related individuals and four building-owning entities. See 19-cv-6447, ECF 1 (the “74 Pinehurst
 Compl.”), at ¶¶ 12-17. Unlike the CHIP Action, 74 Pinehurst limits its challenge to the 2019
 Amendments and names as a defendant the State of New York. 74 Pinehurst Compl. at ¶¶ 3, 18.
 Unlike the CHIP Action, 74 Pinehurst (i) asserts fact-intensive “as applied” claims that are
 specific to the plaintiffs in 74 Pinehurst (id. at ¶ 3), (ii) asserts claims under the Contracts Clause
 (id. at ¶¶ 247-62), and (iii) seeks money damages for the alleged constitutional violations (id. at
 p. 96).


           Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
            Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                          and Tauil & Chequer Advogados (a Brazilian partnership).
  Case
Mayer   1:19-cv-04087-MKB-RLM
      Brown LLP               Document 60 Filed 11/26/19 Page 2 of 2 PageID #: 366


    Honorable Margo K. Brodie
    November 26, 2019
    Page 2

            Given the fundamental differences between the two cases, Plaintiffs submit that any
    consolidation is more likely to result in delay, confusion, and prejudice than efficiency and cost
    saving. Plaintiffs’ position is that the two cases should remain separate for all purposes. In the
    event that the Court considers consolidation, Plaintiffs would request the opportunity to be heard.


                                                   Respectfully submitted,
                                                   /s/ Andrew J. Pincus
                                                   Andrew J. Pincus
                                                   Counsel for Plaintiffs


    cc:   Counsel of record (via ECF)

          Jonathan M. Sperling, Esq. (via email)
          Covington & Burling LLP
          jsperling@cov.com
          Counsel for Plaintiffs in 74 Pinehurst
